DENY; and Opinion Filed February 26, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00204-CV

  IN RE ABM ONSITE SERVICE, INC. AND ABM JANITORIAL SERVICES-SOUTH
                        CENTRAL, INC., Relators

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-01318

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Whitehill
                                     Opinion by Justice Myers
        Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court abused its discretion by ordering relators in a sanctions order to produce allegedly privileged

documents. To be entitled to mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relators have not shown the trial court abused its discretion. Accordingly, we deny

relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).


                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

180204F.P05